100 Century Center Court, Suite 650, San Jose, CA 75112 1-800-658-2670 November 9, 2007 VIA EDGAR AND FACSIMILE Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Attention:Mark P. Shuman, Esq. Re: EnterConnect Inc. Form SB-2, filed August 15, 2007 File Number 333-145487 Dear Mr. Shuman: Please be advised that the undersigned is the duly elected Chief Executive Officer and Chairman of the Board of EnterConnect Inc. (the "Registrant").Having been advised that the Commission has no further comments to the Registrant's Form SB-2 Registration Statement, the Registrant hereby requests acceleration of the effective date of the Registration Statement to Friday, November 9, 2007 at 9:30 a.m., or as soon thereafter as practicable. Should you have any questions in regard to this correspondence or any other matter relating to this Registrants filing, please do not hesitate to contact me. Very truly yours, Sam Jankovich
